Citation Nr: 0027636	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, 
to include as secondary to service-connected chondromalacia 
of the left knee with chronic tenosynovitis.

2.  Entitlement to service connection for right tarsal tunnel 
syndrome of the ankle and foot with reflex sympathetic 
dystrophy, to include as secondary to service-connected 
chondromalacia of the left knee with chronic tenosynovitis.

3.  Entitlement to service connection for a left heel spur, 
to include as secondary to service-connected chondromalacia 
of the left knee with chronic tenosynovitis.

4.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to 
service-connected chondromalacia of the left knee with 
chronic tenosynovitis.

5.  Entitlement to an increased evaluation for chondromalacia 
of the left knee with chronic tenosynovitis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
October 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans' Affairs (VA) regional office (RO) in 
Washington, D.C., that denied service connection for 
lumbosacral strain, right tarsal tunnel syndrome and status 
post surgery with secondary reflex sympathetic dystrophy, 
left heel spur, and degenerative joint disease of the right 
knee, all claimed as secondary to the veteran's service 
connected left knee disability, and continued a 10 percent 
evaluation for the veteran's service-connected left knee 
disability 

In June 2000, a hearing was held at the Central Office in 
Washington, D.C., before C.W. Symanski, who is the member of 
the Board rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct the 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is not attributable to 
service, nor is it proximately related to or aggravated by 
the veteran's service-connected chondromalacia of the left 
knee with chronic tenosynovitis.

2.  The veteran's right tarsal tunnel syndrome of the ankle 
and foot with reflex sympathetic dystrophy is not 
attributable to service, nor is it proximately related to or 
aggravated by the veteran's service-connected chondromalacia 
of the left knee with chronic tenosynovitis.

3.  The veteran's left heel spur is not attributable to 
service, nor is it proximately related to or aggravated by 
the veteran's service-connected chondromalacia of the left 
knee with chronic tenosynovitis.

4.  The veteran's degenerative joint disease of the right 
knee is not attributable to service, nor is it proximately 
related to or aggravated by the veteran's service-connected 
chondromalacia of the left knee with chronic tenosynovitis.

5.  The veteran's service-connected chondromalacia of the 
left knee with chronic tenosynovitis is not productive of 
more than slight recurrent subluxation or lateral 
instability.

6.  The veteran's service-connected chondromalacia of the 
left knee with chronic tenosynovitis is productive of 
arthritis and painful motion.



CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbosacral 
strain, to include as secondary to service-connected 
chondromalacia of the left knee with chronic synovitis have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.310(a) (1999).

2.  The criteria for service connection for right tarsal 
tunnel syndrome of the ankle and foot with reflex sympathetic 
dystrophy, to include as secondary to service-connected 
chondromalacia of the left knee with chronic synovitis have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.310(a) (1999).

3.  The criteria for service connection for a left heel spur, 
to include as secondary to service-connected chondromalacia 
of the left knee with chronic synovitis have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999).

4.  The criteria for service connection for degenerative 
joint disease of the right knee, to include as secondary to 
service-connected chondromalacia of the left knee with 
chronic synovitis have not been met.  38 U.S.C.A. §§ 1101, 
1131, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (1999).

5.  A rating in excess of 10 percent is not warranted for 
recurrent subluxation or instability of the left knee under 
applicable schedular criteria.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 5257.  (1999).

6.  The veteran's left knee disability warrants a separate 10 
percent evaluation for arthritis with painful motion, 
according to applicable schedular criteria.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 3.71a, Diagnostic Code 5010-
5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that she sustained 
direct trauma to her left knee in May 1976 in a fall.  A knee 
cast was applied to this knee in July 1976 because of pain.  
At separation in October 1976 the veteran was noted to have 
chondromalacia of the left knee.  Her service medical records 
are devoid of complaints, findings or treatment regarding her 
back, right knee, right ankle or feet.

In November 1976 the veteran filed a claim of service 
connection for chondromalacia of the left knee.  

At a VA examination in March 1977 the veteran spoke of having 
cortisone shots in her left knee in March 1977 and complained 
of left knee pain, numbness and weakness.  She was diagnosed 
as having chondromalacia of the left knee with chronic 
tenosynovitis, and chondromalacia of the right knee to be 
ruled out.  

In a May 1977 rating decision the RO granted service 
connection for chondromalacia of the left knee with chronic 
tenosynovitis and assigned a 20 percent evaluation.

At a VA examination in October 1978 the veteran complained of 
a six month history of her left knee giving out on her at 
times.  In this regard, she said that she was never sure that 
her left knee would not give out on her when walking down 
stairs.  She also complained of swelling after standing for 
long periods and when going up and down stairs.  Findings 
revealed that there was no lateral, anterior or posterior 
instability.  The veteran was diagnosed as having history of 
residuals of chondromalacia of the left knee with chronic 
tenosynovitis.  

In November 1978 the RO reduced the veteran's evaluation for 
her service-connected left knee disability to 10 percent 
disabling.

At a VA examination in March 1981 the veteran said that she 
had been falling in recent months and that on one such 
occasion she seriously injured her back.  She said that she 
felt like her left knee condition had gotten worse since the 
1976 injury.  She was diagnosed as having questionable 
chondromalacia patella.

Medical records from a military facility from September 1982 
to January 1983 show that the veteran was treated by John 
Reasoner, M.D., for cervical pain and back pain following an 
automobile accident in September 1982.  The veteran was given 
an impression in October 1982 as having whiplash injury and 
low back pain secondary to muscle spasm.

Records from Dr. Reasoner in 1983 show that the veteran was 
treated for meningitis.  

In March 1984 the veteran underwent a spinal tap with no 
complication at a military medical facility.

On file is a May 1985 private medical report noting that the 
veteran had initially suffered a severe cervical strain and a 
low back strain that were definitely caused by an automobile 
accident in September 1982.  The physician said that the 
veteran had been totally asymptomatic prior to the automobile 
accident.  

A private hospital emergency room report dated in December 
1988 shows that the veteran was being seen for a right leg 
injury.  The veteran said that she stepped out of her car at 
work that morning and fell on her right leg.  She reported 
minimal pain at the time of the incident, but said that the 
pain increased over the next hour.  She was assessed as 
having right calf contusion, increased pain, and rule out 
fracture.

A private operative report dated in July 1989 shows that the 
veteran underwent arthroscopy of the right knee and shaving 
of the lateral cartilage.  The preoperative diagnosis was 
torn lateral cartilage, right knee, and the postoperative 
diagnosis was partial tear of lateral cartilage, right knee.  
The report notes that the veteran had had a problem with her 
right knee for seven or eight months and that there had been 
an accident and injury.

In December 1989 the veteran was seen at a VA orthopedic 
clinic with a complaint of left knee burning pain with 
numbness to the toes.  On examination the veteran had full 
range of motion of the left knee and no instability.  She was 
assessed as having status post bilateral knee injury with no 
neurological deficit.  She was advised to return to the 
clinic in three months.

A magnetic resonance imaging (MRI) of the veteran's right 
knee was performed in January 1990 revealing medial 
subluxation of the femur with degenerative change.  Spurring 
and joint effusion were also identified.

In February 1990 a lumbar MRI was performed and was normal. 

Neurological testing was performed in March 1990 revealing 
findings indicative of left tarsal tunnel syndrome, 
particularly involving the lateral plantar nerve.  The 
examiner noted that this appeared to be post-traumatic based 
on the veteran's history.  

On file is a private medical report dated in May 1990 from T. 
A. Dorsch, D.P.M., stating that the veteran had been seen for 
the first time in May 1990 for possible tarsal tunnel 
syndrome of the right foot and ankle area.  He said that this 
was subsequent to a work related trauma in December 1988.  
Dr. Dorsch said that an X-ray of the veteran's feet and 
ankles revealed a spurring on the medial aspect of the talus 
of the right side which could be an old avulsion type of 
trauma secondary to the ankle sprain incurred in her injury.  
He also noted a heel spur which was symptomatic on the left 
heel.  He said that this was most likely due to a 
compensatory change in the weight bearing pattern due to pain 
on the right ankle, the veteran favoring her left foot and 
aggravating a heel spur.  He said that the veteran also had a 
heel spur on the right foot which was asymptomatic.  He said 
that he felt that the veteran had a tarsal tunnel syndrome 
which was related to her accident "as described".  

On file is a July 1992 evaluation report from the George 
Washington Medical Center Department of Neurology.  The 
report notes that the veteran's chief complaint was of right 
foot pain.  The report also notes that the veteran had a very 
complicated history which began with an accident in 1988 when 
she apparently fell at work on ice twisting her right knee 
with her right calf going under her left thigh and also 
twisting the right ankle.  The report contains an impression 
that the veteran appeared to have at least a lateral plantar 
neuropathy at the ankle and also had elements suggestive of a 
superimposed reflect sympathetic dystrophy.  The examiner 
suggested that the veteran undergo a nerve conduction and EMG 
examination to clarify the nature of the nerve problems.

A private progress report dated in August 1993 notes that the 
veteran had continual pain in the right lower extremity with 
positive straight leg raising.  The note also states that the 
veteran's condition "[was] complicated by the fact that two 
weeks ago she had an auto accident when she was a front seat 
passenger in a car and she ha[d] increased pain in the back 
and right lower extremity since that time but the accident in 
no way caused the continuing sciatic problem".  

A January 1994 report from Stuart Stark, M.D., of The 
Neurology Center contains the veteran's report that the 
injury of December 1988 occurred when she slipped on some ice 
at work, landing such that her right leg was flexed at the 
knee and her ankle was bent under her.  The report contains 
an impression of reflex sympathetic dystrophy, history of 
sciatic, right-sided, questionably related to alteration of 
gait due to the original work-related injuries versus being 
due to a lumbar radiculopathy caused by the motor vehicle 
accident in 1993.

A March 1994 private medical report from S. R. Stark, M.D., 
of The Neurology Center reflects a diagnosis of right 
posterior tibial nerve injury, post-traumatic, secondary to 
work-related injuries in December 1988.  Dr. Stark said that 
this injury explained symptoms affecting the right foot which 
emanated superiorly up the left.  He said that the injury to 
the nerve could have been caused when the veteran initially 
fell and/or by the cast that was subsequently placed on the 
right foot.  He said that he did not believe that the veteran 
had tarsal tunnel syndrome or that her symptoms in the right 
foot were coming from a "pinched nerve" in her back.  He 
went on to say that as a complication of the injured nerve in 
the foot, the veteran had developed an abnormal gait thus 
favoring the right leg, walking abnormally, and that this had 
resulted in chronic lumbosacral strain.  He estimated that 90 
percent of the veteran's low back pain was related to the 
work-related injury and the other 10 percent was secondary to 
the motor vehicle accident in August 1993, which aggravated a 
pre-existing condition caused by the December 1988 industrial 
injury.

In December 1994 the veteran underwent an Independent Medical 
Evaluation (IME) performed by orthopedic surgeon Peter E. 
Lavine, M.D.  In relaying her history, Dr. Lavine reported 
that the veteran had been healthy until December 1988 when 
she fell on some ice going to work and landed on her right 
lower extremity with her full body weight.  He said that 
following this incident the veteran had ecchymosis and 
swelling and was placed in a walking cast with the presumed 
diagnosis of ankle strain.  He said that she continued having 
trouble walking and described pain in both her ankle and her 
knee.  He said that by February 1990 the veteran had 
developed significant lower back pain and discomfort.  He 
stated that the veteran had a very prolonged and unfortunate 
medical course since her injury back in December 1988.  In 
regard to the right knee, Dr. Levine said that the veteran 
had a rather substantial meniscal injury and underwent a 
partial debridement of the posterior horn of the lateral 
meniscus and she also had evidence of chondromalacia 
patellofemoral symptoms.  With respect to the back, he said 
that the veteran had a strain of the paraspinal musculature 
of the lumbosacral spine.  He opined that:

Historically, it appears that [the 
veteran's] knee injury and foot injury 
were related to the fall which occurred 
in December 1988.  Other than the fact 
that these two injuries occurred at the 
same time, I don't see any specific 
relationship between them.  However, the 
[veteran] did develop a reflex dystrophy 
and this can certainly effect both the 
knee and foot and, in turn, create a lot 
of problems with her back.  I think the 
majority of her back problems are 
probably related to the development of 
this reflex dystrophy and to the abnormal 
gait which she has causing a lot of 
irritation to the lumbosacral spine 
musculature.  Clearly her biggest 
disability and problem is related to her 
foot problems upon which I was not 
specially asked to comment.

At an office visit with Dr. Stark in January 1995, the 
veteran reported that she had recently fallen due to the lack 
of adequate sensation in the right foot and that she 
fractured the fourth toe on the right foot.  She said that 
her gait difficulty was a result of the foot injury and had 
resulted in knee and back pain, particularly the latter.  Dr. 
Stark noted that the veteran had a left heel spur due to an 
alteration of gait. 

In an April 1995 re-evaluation report Dr. Stark opined that 
the veteran's symptoms of the right foot were very suggestive 
of a right lateral plantar neuropathy (tarsal tunnel 
syndrome) and that the low back pain was probably chronic 
lumbosacral strain secondary to altered gait due to the foot 
problem.  He said that the veteran also had probably 
superimposed posterior tibial neuropathy with neuropathic 
pain of the right lower extremity.

In May 1995 the veteran was seen at a private medical 
facility for her left knee.  According to the treatment 
record, the veteran had been taking physical therapy for a 
heel spur and that following a physical therapy session three 
to four days earlier, she developed severe pain in the left 
knee.  She was assessed as having left lateral collateral 
ligament sprain.  

A June 1995 private treatment record also notes that the 
veteran was undergoing physical therapy about four weeks 
earlier and apparently got vigorous physical therapy and 
subsequently complained of pain and swelling in the left 
knee.  She was assessed as having left medial meniscus tear.

A July 1995 outpatient record from the University of Virginia 
Health Sciences Center, Department of Orthopedics, states 
that the veteran had been sent there for evaluation of left 
knee pain.  It also states that she sustained a twisting 
injury in "May" during physical therapy for stretching 
exercises for her plantar fasciitis.  The record further 
states that the veteran was to be scheduled for left knee 
arthroscopy.

In July 1995 the veteran underwent left knee arthroscopy with 
debridement of medial femoral condyle articular defect and 
posterior horn of the medial meniscal tear.

In February 1996 the veteran presented to Woodbridge Primus 
Plus for a re-evaluation of her left knee.  Findings included 
tenderness laterally and no swelling.  

The Medical Director from Woodbridge Primus Plus stated in 
March 1996 that the veteran had been experiencing pain in the 
left knee since undergoing knee surgery in July 1995.  He 
said that she was unable to stand for long intervals and 
could not perform functions that required a lot of bending or 
stooping.  He said that his examination of the veteran 
revealed crepitus and swelling.  

A March 1996 clinic note from the University of Virginia 
Health Sciences Center, Department of Orthopedic Surgery, 
contains the veteran's report of favoring her left knee due 
to her right knee hurting her as well as her back.  The 
physician said that based on this the veteran's right knee 
and back problem could also be traced to the left knee 
injury.

An MRI of the veteran's left knee was performed in March 1996 
revealing findings compatible with history of prior surgery, 
medial meniscectomy versus tear and degenerative changes.

In April 1996 the veteran filed a claim for an increased 
evaluation for her left knee disability and for service 
connection for disabilities of the back, right knee and foot 
claimed as secondary to her service-connected left knee 
disability.  In regard to the left knee, the veteran said 
that she underwent left knee arthroscopy in July 1995 and as 
a result of the surgery has had continuous pain and less 
stability in the knee.  She also said that following the 
surgery she developed a bilateral foot dysfunction.

In August 1996 the veteran was evaluated by VA for her left 
knee disability.  She reported history of trauma to her left 
knee joint 20 years earlier that was treated with a cast and 
bedrest.  She said that she had always had a limp on walking.  
She complained of pain and swelling of both knee joints off 
and on.  She also said that bending of the knee joint was 
very difficult and painful.  She complained of low back pain 
off and on.  On examination the veteran's posture was normal 
on standing.  She tended to favor her left foot and walked 
with a stick in her right hand.  In regard to the left knee 
joint, there was no swelling or deformity of the left knee 
joint.  There was no tenderness over the joint line.  Flexion 
of the left knee joint could be performed up to 140 degrees, 
and there was crepitus over the left knee joint on movement.  
She was diagnosed as having degenerative joint disease of 
both knee joints with good range of motion, lumbosacral 
strain, right tarsal tunnel syndrome, status post surgery 
with secondary reflex sympathetic dystrophy, left heel spur 
and rule out cervical spondylosis.

An October 1996 private medical record shows that the veteran 
fell on some stairs two weeks earlier and injured her left 
foot.  She was diagnosed as having rule out cuboid fracture.  
She was assessed shortly thereafter as having a left cuboid 
avulsion fracture.

On file is a November 1996 clinic note from R. E. McLaughlin, 
M.D., of the University of Virginia Health Sciences Center, 
Department of Orthopedic Surgery, who reported that the 
veteran was there "mainly because she wants me to attest to 
the fact that her back injury and other injuries may be due 
to her knee injury."  Dr. McLaughlin stated that the problem 
was that there was a note that the left knee was injured in 
1995 when a physical therapist twisted it.  He said that it 
was very difficult for him to say her left knee was causing 
her back pain.  He also said that the veteran's ankle trouble 
and avulsion fracture of her cuboid could be due to her left 
knee.  

In a June 1997 letter, J. A. Bruno, Jr., M.D., said that the 
veteran had broken a cuboid bone in the left foot and prior 
to that had had left knee surgery.  He said that the left 
lower extremity combination of conditions had increased the 
veteran's opposite, or right lower extremity symptoms.

At a VA orthopedic examination in July 1997, the veteran 
reported having a great deal of trouble involving her left 
knee since service.  She complained of repetitive and 
recurrent giving way and that it was the giving away of the 
knee that tended to generate and cause problems elsewhere.  
The examination report notes that in 1988 the veteran 
apparently fell down steps because of the left knee giving 
way, and sustained an injury to her right knee and to her 
right ankle.  The veteran said that during that period of 
recuperation, because she had to rely upon her left knee for 
ambulation and the increase in ambulation had caused her left 
knee symptoms to increase significantly.  It was noted that 
she underwent left knee arthroscopy in 1995.  The report 
notes that the veteran sustained a left knee injury in 
service in "1996" and that because of right ankle injuries 
due to a fall secondary to her left knee being weak, she 
apparently developed tarsal tunnel syndrome and underwent a 
tarsal tunnel release in "1991".  Findings in regard to the 
left knee revealed full extension and active flexion to only 
90 degrees.  The examiner stated that he was unable to effect 
change in this range of motion.  He said that passively there 
was no crepitance involving the knee, and he did not 
appreciate any effusions nor any instability.  There was pain 
upon diffuse palpation of the knee especially laterally as 
well as anteriorly.  The examiner said that the veteran had a 
complicated history of chronic pain involving the left knee 
which was compatible with chronic chondromalacia patellae.  
He said that the veteran gave a history of this affecting her 
overall stability in terms of her ability to walk.  He said 
that her records did reflect that she had had numerous falls 
including down steps from which she sought treatment for 
other injuries including a fracture involving the left cuboid 
as well as injury to the right knee.  He said that it 
appeared from her history, although there was no 
documentation in her claims file, that she had had falls 
resulting in cartilage injury to the right knee and 
consequently developed traumatic arthritis bilaterally.  He 
said that he believed that all of the veteran's problems were 
inter-related.  He said that the veteran had an altered gait 
pattern due to severe chondromalacia now secondarily 
arthritis involving the left knee.  He said that this 
resulted in pain involving the sacroiliac joint on the left 
side due to joint derangement as well as repetitive trauma.  
He said that because of giving way in the left side, the 
veteran had had numerous falls causing injury to her right 
knee diagnosed as cartilage tears, and evident "by the 
medical record and subsequently now secondary to arthroscopy 
has developed traumatic arthritis."  He said that in terms 
of tarsal tunnel syndrome on the right side, he had no 
documentation to connect the right ankle injury to the right 
knee injury, but the veteran's history stated that it was 
connected and was secondary to a fall.

In March 1998 the VA examiner from July 1997 rendered an 
addendum opinion stating that by relying on the history given 
by the veteran and on clinical findings and examination, he 
believed that the veteran's right ankle condition was 
secondary to her right knee condition.  He said that it is 
this knee condition, he thought, that had resulted in falls 
causing injury to the veteran's right ankle.  He also said 
that based upon clinical examination and the X-ray findings, 
increased use of any of "these parts" especially the knees 
and the right ankle, would cause increased pain, increased 
discomfort and decreased range of motion, but how much was 
difficult to determine.

At a Central Office hearing before a member of the Board in 
June 2000, the veteran testified that she experienced burning 
in the left knee about 80 percent of the time and also 
experienced swelling.  She said that going down stairs was 
the worst and that she had to hold onto the handrail in the 
morning.  She said that her left knee condition was always 
there, but had its "peaks and valleys".  She said that for 
the past nine months she was in a very high peak in that the 
knee was extremely bad.  She said that she had to decide each 
day what kind of pain she wanted that night.  She said that 
sometimes it was not worth walking around the block with 
someone because she knew what was going to happen later, 
swelling and pain.  She said that her present level of 
activity was a 4 out of 10 with 10 being the most active.  
She said that the worst thing about her left knee was the 
burning on the left side.

With respect to her secondary service connection claims, the 
veteran testified that as she was getting out of her car in a 
parking lot in December 1988 she turned and fell, somehow 
falling back and that her right leg got pinned under her 
right thigh and she twisted her right ankle.  She said that 
due to that incident she subsequently had knee and foot 
surgery.  She said that one of her private doctors, Dr. 
Bruno, told her that the constant pressure on her left side 
was aggravating and causing problems with her right side and 
that she had to learn to balance what was happening on both 
sides of her body.  She said that she always had a slight 
limp with her left knee which kept getting worse as she kept 
falling.  She said that another doctor related her tarsal 
tunnel syndrome to her right knee condition and that the 
right knee condition was related to either the altered gait 
or the fall itself or a combination thereof.  She explained 
that as she we getting out of her car (in December 1988) she 
said hello to her boss and as she made her way around the car 
her left foot slipped and she did a kind of "V split".  
When asked if the left knee gave way at that time or if she 
slipped on ice or something, the veteran said that "It was 
later identified-it was identified later black ice that no 
one saw."  She said that she believed that her left knee 
condition had something to do with the fall because she was 
always falling.  She said that she was very unstable even 
then.  She said that her left knee had actually given way on 
occasion when going up steps.  In regard to the low back, the 
veteran said that six months after service she was given a 
cortisone shot in her knee and complained about her back at 
that time.  She said that she was told that it was probably 
because of her walk and not to worry about it.  She said that 
from then on she had a slight limp and that from time to time 
her back became tight and hurt.  The veteran's representative 
stated that very few doctors if any have not associated the 
veteran's right extremity problems and back problems with her 
left knee problem.

II.  Legal Analysis

Service Connection Claims

The veteran's claims of service connection for lumbosacral 
strain, right tarsal tunnel syndrome of the ankle and foot 
with reflex sympathetic dystrophy, left heel spur, and 
degenerative joint disease of the right knee are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran is found to have presented 
claims which are not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims and no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service incurrence for arthritis will be presumed if it 
becomes manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).
Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  Further, 
when aggravation of a disease or injury for which service 
connection has not been granted, is proximately due to, or is 
the result of a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Service connection on either a direct basis or a presumptive 
basis has not been established in this case in view of the 
absence of any competent evidence that establishes that the 
postservice diagnoses of lumbosacral strain, right tarsal 
tunnel syndrome of the ankle and foot with reflex sympathetic 
dystrophy, left heel spur or degenerative joint disease of 
the right knee were incurred in service (or within one year 
of service with respect to right knee arthritis), or are 
related to postservice symptomatology that have a common 
underlying cause.  See 38 U.S.C.A. §§ 1101, 1110, 1112; 
38 C.F.R. §§ 3.303, 3.307, 3.309; Savage v. Gober, 10 Vet. 
App. 488 (1997); Hodges v. West, 13 Vet. App. 287, 292 
(2000).  With respect to the veteran's back, the veteran 
testified that shortly after service she was given cortisone 
shots in her left knee and complained about her back at that 
time.  She asserts that she has experienced back tightness 
and that her back has hurt on occasion ever since service due 
to an altered gait.  While a 1981 VA examination report 
reflects the veteran's report that on one occasion her left 
knee gave way and she fell seriously injuring her back, she 
was not diagnosed at that examination or at earlier VA 
examinations in 1977 and 1978 as having a back disability, 
let alone a back disability related to service; nor are there 
any treatment records at that time showing complaints, 
treatment or a diagnosis related to the veteran's back.  

The first medical records documenting back problems are dated 
in 1982 and 1983 and these records relate such problems to an 
automobile accident that the veteran was involved in in 1982.  
In this regard, a May 1985 medical record notes that the 
veteran had initially suffered a low back strain that was 
definitely caused by an automobile accident in September 
1982.  This record also notes that the veteran had been 
totally asymptomatic prior to the automobile accident.  Thus, 
not only does the record lack the requisite nexus evidence 
linking the veteran's back strain first diagnosed in 1982 to 
service, it contains medical evidence negating such a nexus 
by linking this diagnosis to a postservice automobile 
accident in 1982.  

In sum, service connection for lumbosacral strain, right 
tarsal tunnel syndrome of the foot and ankle with reflex 
sympathetic dystrophy, left heel spur or degenerative joint 
disease of the right knee has not been established by the 
evidence on either a direct or presumptive basis.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Despite the lack of evidence establishing service connection 
on a direct basis for these claimed disabilities, service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Here lies the crux 
of the veteran's claim.  She contends that her back and right 
lower extremity disabilities are related to a fall in 
December 1988 which occurred as a result of her service-
connected left knee disability.

The evidence in this case is quite clear in showing that the 
veteran's right lower extremity problems began in December 
1988 when she fell in a parking lot at work.  In this regard, 
the record contains a detailed Independent Medical Evaluation 
report dated in December 1994 which was completed by 
orthopedic surgeon Peter E. Lavine, M.D.  Dr. Lavine reported 
that the veteran had been healthy until December 1988 when 
she fell on ice going to work landing on her right lower 
extremity with her full body weight.  Similarly, there is a 
July 1992 evaluation report from the George Washington 
Medical Center, Department of Neurology, noting that the 
veteran had a very complicated history which began with an 
accident in 1988 when she apparently fell at work on ice 
twisting her right knee and right ankle.  Consistent with 
these reports is the fact that there are no medical records 
on file prior to 1988 showing right lower extremity problems.  
In fact, the first medical evidence noting right lower 
extremity problems is the actual emergency room report dated 
in December 1988 showing that the veteran was being seen for 
a right leg injury due to a fall that morning when she 
stepped out of her car at work.

In specific regard to the nature of the veteran's right lower 
extremity problems and claimed disabilities, the medical 
evidence shows that the veteran was found to have a torn 
cartilage in her right knee following the December 1988 fall 
that required right knee arthroscopy in July 1989.  The July 
1989 operative report reflects a preoperative diagnosis of 
torn lateral cartilage right knee and a postoperative 
diagnosis of partial tear of lateral cartilage, right knee.  
This report also notes that the veteran had had a problem 
with her right knee for seven or eight months.  The evidence 
further shows that as a result of the December 1988 injury 
the veteran developed right tarsal tunnel syndrome of the 
right foot and ankle area as well as elements of superimposed 
reflex sympathetic dystrophy.  Such evidence includes a May 
1990 report from Dr. Dorsch, a podiatrist, opining that the 
veteran had tarsal tunnel syndrome which was related to the 
December 1988 trauma at work, and a July 1992 report from the 
Washington University Medical Center noting that the veteran 
appeared to have at least a lateral plantar neuropathy at the 
ankle with elements suggestive of a superimposed reflex 
sympathetic dystrophy.  In regard to this latter nerve 
injury, Dr. Stark from The Neurology Center opined in March 
1994 that the injury to the nerve could have been caused when 
the veteran's initial fall in December 1988, and/or by the 
cast that was subsequently placed on her right foot.

As far as the veteran's back problems are concerned, there 
are a number of medical opinions relating such problems to an 
altered gait caused by the veteran's right lower extremity 
problems which, in turn, were caused by the December 1988 
fall.  For example, Dr. Stark stated in his December 1994 
report that as a complication of the injured nerve in the 
veteran's foot, she developed an abnormal gait thus favoring 
the right leg, walking abnormally, and that this had resulted 
in chronic low back pain.  He reiterated in April 1995 that 
the veteran's low back pain was probably chronic lumbosacral 
strain secondary to altered gait due to the foot problem.  
Also, in December 1994, Dr. Lavine stated that the veteran 
developed a reflex dystrophy and that this could certainly 
effect both the knee and foot and, in turn, create a lot of 
problems for the back.  He opined that the majority of the 
veteran's back problems were probably related to the 
development of reflex dystrophy and to the abnormal gait 
which was causing a lot of irritation to the lumbosacral 
spine musculature.  Incidentally, it should be noted that 
there is evidence showing that the veteran was involved in an 
automobile accident in 1993 resulting in additional back 
symptomatology.

With respect to the veteran's left heel spur, this 
disability, like the veteran's back, has been linked to an 
altered gait caused by the veteran's right lower extremity 
problems.  In a May 1990 report, Dr. Dorsch stated that the 
veteran had a heel spur which was symptomatic on the left 
heel.  He said that this was most likely due to a 
compensatory change in the weight bearing pattern due to pain 
on the veteran's right ankle, her favoring her left foot and 
aggravating a heel spur.  Similarly, in a January 1995 
report, Dr. Stark stated that the veteran had recently fallen 
due to the lack of adequate sensation in her right foot and 
fractured her fourth right toe.  He said and that her gait 
difficulty was a result of the foot injury and that she had a 
left heel spur due to an alteration of gait. 

It is thus evident from the above-noted medical evidence that 
the veteran's lumbosacral strain, right tarsal tunnel 
syndrome of the ankle and foot with reflex sympathetic 
dystrophy, left heel spur and degenerative joint disease of 
the right knee are all interrelated and originate from the 
fall that the veteran had at work in December 1988. 

Therefore, the question that needs to be addressed is whether 
the fall in December 1988 was caused by the veteran's 
service-connected left knee disability, to nonservice-related 
factors, or to a combination of service and non-service 
related factors.  In this regard, the veteran has the right 
to attest to an incident resulting in a physically observable 
injury, just as the Board as fact finder must make a legal 
determination as to the incident based on all of the evidence 
of record.  See Harvey v. Brown, 6 Vet. App. 390 (1994).  

The veteran testified in June 2000 that she believed that her 
service-connected left knee disability had something to do 
with her fall in December 1988 because she always fell.  On 
file is an October 1978 VA examination report containing the 
veteran's report that within the previous six months she 
noticed that her left knee sometimes gave out on her.  She 
later reported at a VA examination in March 1981 that she had 
been falling in recent months and that on one occasion she 
seriously injured her back.  Notwithstanding these early 
medical records, the claims file is devoid of any medical 
records pertaining to the veteran's left knee, including 
complaints of instability, prior to and including the 
December 1988 fall at work.  Moreover, when specifically 
asked at a June 2000 Board hearing if her knee gave way at 
the time she fell in December 1988 or whether she slipped on 
ice or something like that, the veteran responded by stating 
that "It was later identified-it was identified later black 
ice no one saw". 

Although the December 1988 hospital emergency room report 
does not state the nature of the veteran's fall, only that 
she stepped out of the car and fell on her right leg, 
numerous subsequent medical records contain a history of the 
veteran having fallen on ice.  Such records include a July 
1992 neurologic report from the George Washington University 
Center noting that the veteran apparently fell at work on ice 
in December 1988, Dr. Stark's January 1994 report that the 
injury of December 1988 occurred when the veteran slipped on 
some ice at work, and a December 1994 IME report from Dr. 
Lavine noting that the veteran fell on some ice going to work 
in December 1988.  These records are all consistent in their 
report that the veteran's fall in December 1988 was caused by 
ice.  None of these reports relate the fall to any other 
factors, including the veteran's service-connected left knee 
injury.  

In light of the numerous medical records on file that 
uniformly report that the veteran fell on ice in December 
1988, a report that the veteran has not disputed but rather 
confirmed at the June 2000 hearing, the Board finds that the 
ice was the sole cause of her fall in December 1988.  
Although the veteran testified that she "believed" that her 
service-connected left knee disability was related to her 
fall because "she always fell", she never actually stated 
that her left knee gave out on her in December 1988 nor do 
the medical records contain such a history of injury.  In 
view of this and the fact that the record is devoid of any 
medical evidence pertaining to the left knee for 
approximately seven years prior to and including the 
veteran's fall in December 1988, the Board concludes that the 
veteran's fall in December 1988 was due to ice and not to her 
service-connected left knee disability. 

At the June 2000 hearing the veteran's representative noted 
that there is medical evidence on file that relates the 
veteran's right lower extremity problems and back problems to 
her left knee problem.  While an orthopedic surgeon in March 
1996 did state that "[The veteran] says she favors [the 
left] knee therefore her right knee hurts her and her back 
also.  Therefore I think this right knee and back problem can 
also be traced to the left knee injury", he was referring to 
a postservice left knee injury that the veteran sustained in 
May 1995, and not to her inservice left knee injury in 1976.  
With respect to the 1995 injury, the evidence shows that 
while undergoing physical therapy in May 1995 for nonservice-
connected plantar fasciitis, the veteran sustained a twisting 
injury resulting in a small under surface tear of the 
posterior horn of the medial meniscus that required 
arthroscopic surgery in July 1995.  It is evident that the 
surgeon is referring to this injury and not to the veteran's 
inservice left knee injury because the initial outpatient 
report from this facility dated in July 1995 references only 
the 1995 injury.  It is further evident by the fact that the 
surgeon issued a statement in November 1996 stating that he 
was unable to relate the veteran's left knee to her back pain 
because his records showed that the left knee was injured in 
1995 when a physical therapist twisted it.  He makes no 
mention of the veteran's inservice left knee injury in 1976.  

Also, while a VA examiner in July 1997 opined that because of 
giving way in the left side, the veteran has had numerous 
falls causing injury to her right knee diagnosed as cartilage 
tears, he based his opinion on an inaccurate history of 
injury.  More specifically, he reports that in 1988 the 
veteran apparently fell down steps because of the left knee 
giving way and sustained an injury to her right knee and 
ankle.  This is inconsistent with the evidence showing that 
veteran slipped on ice in a parking lot in December 1988.  
Also puzzling is the examiner's opinion that "I[t] appears 
from [the veteran's] history, although there is no 
documentation in her C-file, that she has had falls resulting 
in cartilage injury to the right knee".  This is puzzling 
because the documentation in the veteran's claims file 
clearly shows that she sustained cartilage damage to the 
right knee as a result of the fall on ice in December 1988.  
In light of this and the inaccurate history of injury as 
relayed by the examiner, his opinion as to a relationship 
between the veteran's left knee giving way and cartilage 
damage to her right knee is of diminished weight when 
compared to the other evidence of record.  

The weight of evidence in this case shows that the veteran's 
low back and right lower extremities are not proximately 
related to her service-connected left knee disability, and 
that her service-connected left knee disability did not cause 
or chronically worsen her low back and right lower extremity 
disabilities.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

As the weight of evidence is against the claim, the doctrine 
of reasonable doubt is not for application, and the claims of 
service connection for lumbosacral strain, right tarsal 
tunnel syndrome of the foot and ankle with reflex sympathetic 
dystrophy, left heel spur and degenerative joint disease of 
the right knee on both a direct and secondary basis must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1991).

Increased Evaluation for the Left Knee

The veteran's claim for an increased evaluation for 
chondromalacia of the left knee with chronic tenosynovitis is 
well grounded given her assertion that this condition has 
increased in severity.  Proscelle v. Brown, 2 Vet. App. 626 
(1992).  Additionally, VA has fulfilled its duty to assist 
the veteran in regard to collecting information pertinent to 
this claim and affording the opportunity for VA examination.  
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's left knee disability has been 
considered, although the present level of disability is of 
primary concern when determining whether he is entitled to a 
higher evaluation.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's left knee disability is currently evaluated as 
being 10 percent disabled under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Under this code, a 10 percent evaluation is 
warranted for recurrent subluxation or lateral instability 
that is slight and a 20 percent evaluation is warranted for 
recurrent subluxation or lateral instability that is 
moderate.  For recurrent subluxation or lateral instability 
that is severe, a 30 percent evaluation is warranted.

At a VA orthopedic examination in July 1997 the veteran 
reported recurrent and repetitive giving way of her left 
knee.  She made a similar report at a Central Office hearing 
in June 2000.  Notwithstanding these reports, the objective 
medical evidence does not support a higher than 10 percent 
evaluation under Code 5257 for recurrent subluxation or 
lateral instability of the left knee.  This is so in light of 
a VA examination report in August 1996 that is devoid of 
findings regarding left knee subluxation or instability, and 
a more recent VA examination report in July 1997 specifically 
finding that there was no left knee instability.  In light of 
such findings, the criteria for a higher than 10 percent 
evaluation under Code 5257 for recurrent subluxation or 
lateral instability have not been met.

In addition to Code 5257, consideration must also be given to 
a separate evaluation under Code 5010-5003 for degenerative 
arthritis.  See VAOPCPREC 23-97.  This is based on MRI 
findings in March 1996 of degenerative changes in the 
veteran's left knee as well as a diagnosis rendered by a VA 
examiner in August 1996 of degenerative joint disease in the 
veteran's left knee.  Under Code 5003, degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  The appropriate diagnostic codes in this case are 
Diagnostic Codes 5260 for limitation of flexion of the leg 
and 5261 for limitation of extension of the leg.

Under Code 5260 for limitation of flexion, a 0 percent 
evaluation is warranted for flexion limited to 60 degrees, a 
10 percent evaluation is warranted for flexion limited to 45 
degrees, a 20 percent evaluation is warranted for flexion 
limited to 30 degrees and a 30 percent evaluation is 
warranted for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a.

Under Code 5261 for limitation of extension, a 0 percent 
evaluation is warranted for extension limited to 5 degrees, a 
10 percent evaluation is warranted for extension limited to 
10 degrees, a 20 percent evaluation is warranted for 
extension limited to 15 degrees, a 30 percent evaluation is 
warranted for extension limited to 20 degrees, a 40 percent 
evaluation is warranted for extension limited to 30 degrees 
and a 50 percent evaluation is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a.

Findings at the VA examination in July 1997 show that the 
veteran had full extension and flexion to 90 degrees.  At the 
August 1996 VA examination, she demonstrated flexion to 140 
degrees and was diagnosed as having degenerative joint 
disease with good range of motion.  By applying these range 
of motion findings to Codes 5260 and 5261, it is evident that 
such findings do not approximate the criteria for a 
compensable or even a noncompensable evaluation for 
limitation of motion, even after considering a higher 
evaluation based on limitation of motion due to pain on use 
or during flare-ups, or due to weakened movement, excess 
fatigability or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71, Plate II; Deluca v. Brown, 8 Vet. App. 202 
(1995). 

In a case such as this where the limitation of motion of the 
specific joint or joints involved is not compensable under 
the appropriate diagnostic codes (5260, 5261), a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  See 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5003; VAOPGPREC 9-98.  At the 
August 1996 VA examination the veteran complained of pain off 
and on in her left knee and she said she that bending the 
left knee joint was very painful.  In regard to objective 
findings, the veteran was noted at the July 1997 VA 
examination to have pain upon diffuse palpation of the knee 
especially laterally as well as anteriorly.  In an addendum 
opinion in March 1998, the VA examiner said that based upon 
his clinical examination of the veteran (in July 1997) and on 
X-ray findings, increased use of the veteran's knee would 
cause increased pain, discomfort and decreased range of 
motion.  Accordingly, the veteran is entitled to a separate 
10 percent evaluation for the left knee under Code 5010-5003 
for arthritis and painful motion of the left knee.

Consideration has also been given to the application of Code 
5258 which warrants a 20 percent evaluation for cartilage, 
semilunar, dislocated, with frequent episodes of "locking", 
pain, and effusion into the joint.  However, the evidence 
does not support this criteria.  While left knee pain has 
been duly noted, there is no evidence of left knee 
"locking" or of effusion.  In fact, the VA examiner in July 
1997 specifically stated that he did not appreciate any 
effusions involving the left knee. 

In light of the above, the preponderance of the evidence 
favors granting the veteran a 10 percent evaluation for 
degenerative arthritis and painful motion of the left knee.  
This is in addition to the current 10 percent evaluation for 
slight instability of the left knee.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5010-5003, 5257 (1999).


ORDER

The claim for service connection for lumbosacral strain, to 
include as secondary to service-connected chondromalacia of 
the left knee with chronic tenosynovitis is denied.

The claim for service connection for right tarsal tunnel 
syndrome of the ankle and foot with reflex sympathetic 
dystrophy, to include as secondary to service-connected 
chondromalacia of the left knee with chronic tenosynovitis is 
denied.

The claim of service connection for a left heel spur, to 
include as secondary to service-connected chondromalacia of 
the left knee with chronic tenosynovitis is denied.

The claim of service connection for degenerative joint 
disease of the right knee, to include as secondary to 
service-connected chondromalacia of the left knee with 
chronic tenosynovitis is denied.

The claim for a rating in excess of 10 percent for recurrent 
subluxation or instability of the left knee is denied; 
however, a separate 10 percent evaluation for chondromalacia 
of the left knee with chronic tenosynovitis is granted, 
subject to regulations governing the award of monetary 
benefits.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

